Citation Nr: 1030787	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-17 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether the Veteran's countable annual income is excessive for 
the receipt of improved pension benefits.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 
1955.

By letter dated November 2006, the Regional Office (RO) informed 
the Veteran that his claim for improved pension benefits was 
denied.  The Veteran filed a timely appeal to the Board of 
Veterans' Appeals (Board).



The Veteran indicated on his substantive appeal that he wanted to 
testify at a hearing at the Board.  In a letter submitted in July 
2010, he stated he would not be able to attend the hearing.  
Accordingly, his request is considered to be withdrawn.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Since the receipt of his original application for VA nonservice-
connected pension benefits in September 2006, the Veteran's 
countable income has exceeded the applicable income limits.


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of VA 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 1521, 1522 
(West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  VCAA notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the 
timing or content of VCAA notice is harmless if the errors are 
not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In this case, in a November 2006 letter, the Veteran was provided 
notice regarding what information and evidence is needed to 
substantiate his claim for pension, as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  Later that 
month, the Veteran responded that he had no additional 
information or evidence to submit.  

As to the duty to assist, the Veteran has provided his income 
information and VA has verified the amount of the Veteran's 
Social Security benefits.   

The Veteran was notified and aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between the 
Veteran and VA in obtaining such evidence.  The Veteran was an 
active participant in the claims process by responding to the 
notice and providing argument.  Therefore, he was provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Moreover, there is no dispute as to the facts in 
this case.  Thus, any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the Veteran.  
See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, 353 F.3d at 1374; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis 

Improved (nonservice-connected) pension is a benefit payable by 
VA to a veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result of 
the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic 
entitlement to such pension exists if, among other things, the 
veteran's income is not in excess of the maximum annual pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 
38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  

The maximum annual rate of improved pension for a veteran with no 
dependents was $10,579 effective from December 1, 2005; and was 
$10,929, effective from December 1, 2006.  See 38 U.S.C.A. § 
1521; 38 C.F.R. § 3.23; see also VA Manual M21-1, Part I, 
Appendix B.  

In determining annual income, payments of any kind or from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).  

Recurring income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and which 
will continue throughout an entire 12-month annualization period, 
will be counted as income during the 12-month annualization 
period in which it is received or anticipated.  38 C.F.R. § 
3.271(a)(1).  

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement to 
improved pension: welfare; maintenance; VA pension benefits, 
payments under Chapter 15, including accrued pension benefits; 
reimbursement for casualty loss; profit from sale of property; 
joint accounts (accounts in joint accounts in banks and similar 
institutions acquired by reason of death of the other joint 
owner); and medical expenses which have been paid in excess of 
five percent of the maximum annual pension rate.  Income from 
Social Security Administration (SSA) benefits is not specifically 
excluded under 38 C.F.R. § 3.272, and therefore is included as 
countable income.

The Veteran reported on his application for pension benefits 
submitted in September 2006 that he received $1,428 per month in 
Social Security benefits.  He did not report any unreimbursed 
medical expenses.  The RO verified that the Veteran receives 
$1,490.50 per month from SSA effective December 1, 2005 and 
$1,539.50 effective December 1, 2006.  These figures include the 
amount deducted for medical insurance benefits (Supplementary 
Medical Insurance Benefit).  Thus, the Veteran's annual income 
for 2006 was $17,886 and for 2007 was $18,474.  Clearly, his 
income exceeds the maximum annual pension rate of $10,579 
effective from December 1, 2005 and $10,929 effective from 
December 1, 2006.  

The RO considered whether the medical insurance premiums deducted 
from his SSA benefits are enough to reduce his countable income.  
However, his insurance expenses were $1,062 in 2006 and $1,122 in 
2007.  Such amounts are insufficient to reduce the Veteran's 
income to within the maximum annual pension rate.

The Veteran does not contend that he is housebound or in need of 
aid and attendance, and he did not return the Medical Expense 
Report (VA Form 21-8416) or the additional Improved Pension 
Eligibility Verification Reports (21-0516-1) sent to him with his 
November 2006 denial.  The Veteran's only arguments are that he 
has less money since his wife died, and that he has very little 
money after taxes.  While the Board is sympathetic to his claim, 
there is no basis on which his claim may be granted.  Social 
Security benefits must be included in determining his countable 
annual income, and such income exceeds the maximum annual pension 
rate.  He has not reported sufficient medical expenses to reduce 
his countable income.  Accordingly, the Board finds that the 
Veteran's countable annual income precludes him from receiving 
pension benefits, and his claim must be denied.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Since the Veteran's countable annual income is excessive for the 
receipt of improved pension benefits, the appeal is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


